              Case 3:19-cr-00621-EMC Document 51 Filed 07/17/20 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                                NORTHERN DISTRICT OF CALIFORNIA

 9                                       SAN FRANCISCO DIVISION

10   UNITED STATES OF AMERICA,                          )   CASE NO. 3:19-CR-00621-EMC-1
                                                        )
11           Plaintiff,                                 )   [PROPOSED] ORDER EXCLUDING
                                                        )   TIME PURSUANT TO THE SPEEDY
12                   v.                                 )   TRIAL ACT
                                                        )
13   AHMAD ABOUAMMO,                                    )
                                                        )
14           Defendant.                                 )
                                                        )
15

16          Pursuant to the consent and stipulation of Defendant, Ahmad Abouammo and his counsel, and
17 The United States of America and its counsel, and for good cause shown,

18          IT IS ORDERED time under the Speedy Trial Act is excluded from July 15, 2020, until August
19 19, 2020, pursuant to 18 U.S.C. §§ 3161(b), (h)(7)(A) and (B)(iv), for effective preparation of counsel,

20 taking into account the exercise of due diligence.

21

22          IT IS SO ORDERED.
23

24                  7/17/2020
            Dated: _________________             _____________________________________________
                                                 THE HONORABLE EDWARD M. CHEN
25                                               UNITED STATES DISTRICT JUDGE
26

27

28

                                                        3
